Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is a duplicate of claim 14 and does not further limit claim 11. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 11-13 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zierer et al. (DE 10338452) in view of Itonaga et al. (JP 06-119825).
Regarding claim 1, Zierer teaches a coil winding 9 for an electrical machine comprising: wire 10 disposed in a groove (slot) 4 of the electrical machine, wherein the wire includes a plurality of baked-enamel copper wires 10 (English machine translation; thermoplastic outer layer softened or ‘baked’, ¶[0003]; “copper fill factor” of coils in ¶[0022] & ¶[0025] implies copper wires), wherein the wire 10 extends in winding head sections (not shown) and winding body sections (not numbered, seen in cross-section, Fig.2; plurality of wires wound on stator teeth to provide coils; ¶[0002]), wherein each of the plurality of baked-enamel copper wires 10 ¶[0003]), wherein the winding body sections include a solidified region including the plurality of baked-enamel copper wires 10 that is produced by baking a baking material of the baked-enamel copper wires to one another, but not baking the winding head sections (i.e,, pressing tool 8, with pressing surfaces formed parallel to a line passing through the imaginary center of the stator line y-y, presses coil 9 from both sides in the circumferential direction with force F and deforms the wires and thereafter the pressing tool is heated and heating of the coil 9 takes place; Figs.3-4; ¶[0022]-¶[0024]. Since Zierer teaches the heated pressing tool is on both sides of the coil in the circumferential direction, not the axial ends, this implies the body sections adjacent the tool are heated and baked, but not the head sections.  Further, per ¶[0003], the baked-enamel layer comprises thermoplastic, which is softened when heated and bonds to the outer layers of adjacent wires, i.e., the process known as “baking”).
Zierer differs only in that the coil is not “litz” wire.
But, Itonaga teaches litz wire comprising baked enamel wires 1 having an outer layer 2 which is composed of baked enamel (enamel insulated coating film).  Itonaga’s litz wire has excellent in space factor and reduces partial electric discharge and electromagnetic vibration deterioration (abstract; Fig.1).
It would have been obvious before the effective filing date to provide Zierer with a litz wire coil winding since Itonaga teaches this would have provided a coil with excellent space factor and reduced partial electric discharge and electromagnetic vibration deterioration.
Regarding claim 2, Zierer teaches the plurality of baked-enamel wire includes a thermoplastic baking material (¶[0003]).  

Regarding claim 11, Zierer teaches a coil winding 9 for an electrical machine, comprising: wire that includes winding head sections (not shown) and winding body sections (shown in cross-section, Fig.2) and disposed in a groove (slot) 4 of the electrical machine, wherein the wire includes a plurality of baked-enamel copper wires 10 (English machine translation; thermoplastic outer layer softened or ‘baked’, ¶[0003]; “copper fill factor” of coils in English machine translation ¶[0022] & ¶[0025] implies copper wires), wherein each of the plurality of baked-enamel copper wires 10 include an outer layer composed of baked enamel (thermoplastic outer layer softened or ‘baked, ¶[0003]); wherein the winding body sections of the wire 10 are baked to one another by baking a baking material of the baked-enamel wires, without baking the winding head sections (i.e., pressing tool 8, with pressing surfaces formed parallel to a line passing through the imaginary center of the stator line y-y, presses coil 9 from both sides in the circumferential direction with force F and deforms the wires, and thereafter the pressing tool is heated and heating of the coil 9 takes place per ¶[0022]-¶[0024]. Since the heated pressing tool is on both sides of the coil in the circumferential direction, not the axial ends, this implies the body sections adjacent the tool are heated and baked, but not the head sections; Figs.3-4. Further, per ¶[0003], the baked-enamel layer comprises thermoplastic, which is softened when heated and bonds to the outer layers of adjacent wires, i.e., the process known as “baking”), wherein the winding head sections are more flexible than the winding body sections (this follows inherently as a consequence of “baking” the body sections of the coils but not the head sections, where the baking bonds the outer layers of adjacent wires per ¶[0003]).    

But, Itonaga teaches litz wire comprising baked enamel wires 1 having an outer layer 2 which is composed of baked enamel (enamel insulated coating film).  Itonaga’s litz wire has excellent in space factor and reduces partial electric discharge and electromagnetic vibration deterioration (abstract; Fig.1).
It would have been obvious before the effective filing date to provide Zierer with a litz wire coil winding since Itonaga teaches this would have provided a coil with excellent space factor and reduced partial electric discharge and electromagnetic vibration deterioration.
Regarding claim 12, Zierer teaches the baked-enamel wire includes a thermoplastic baking material (¶[0003]).  
Regarding claim 13, Zierer teaches two winding body sections (not numbered, shown in cross-section) extend parallel to one another and run between two winding head sections (not shown, Fig.2).  
Regarding claim 17, Itonaga’s litz wire is used on high-frequency electrical equipment (¶[0001]) and is thus a high-frequency (HF) litz wire. 
Regarding claim 18, Zierer teaches the winding body sections (not numbered, shown in cross-section, Fig.2) include a solidified region including the plurality of baked-enamel copper wires 10 baked to one another, by heating of pressing tool 8 per ¶[0023].
Claims 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zierer & Itonaga, further in view of Scherer (US 5,056,212).
Zierer & Itonaga substantially teach the invention but do not further teach the winding head sections are compressed.  

Thus, it would have been obvious to further compress the winding head sections of Zierer & Itonaga since Scherer teaches this would have shaped the coil ends into a particular desired configuration for reasons of appearance as well as customer specifications.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zierer & Itonaga, further in view of Huebner et al. (DE 102012206039). 
Zierer & Itonaga substantially teach the invention but do not further teach the winding body sections include “an outer insulating layer”.
But, Huebner teaches an electric machine including a coil winding 2 with body sections having an outer insulating layer 5 such as an insulating paper or film partially enclosing the coil (Fig.1).  The outer insulating layer provides insulation between the coil and stator (¶[0003]).
Thus, it would have been obvious before the effective filing date to modify the winding body sections of Zierer & Itonaga and provide an outer insulating layer since Huebner teaches this would have provided insulation between the coil and stator.  

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 11-14 & 16-19 have been considered but are moot in view of the new ground of rejection.  Regarding the feature “baking a baking material of the baked-enamel copper wires to one another, but not baking the winding head sections”, it is noted Zierer teaches in ¶[0003] that the baked-enamel layer of the wire 10 comprises a thermoplastic outer (baking) layer, which is softened when heated and bonds to the outer layers of adjacent wires, i.e., the process known as ‘baking’.  Further, in ¶[0023] Zierer teaches baking of the enameled wire can be carried out in different ways, one of which includes heating the pressing tool 8 pressing coil 9 from both sides in the circumferential direction with force F (Fig.3). Using this technique, the body sections of the coil adjacent the pressing tool are heated and baked, but not the head sections, which are not adjacent any heated pressing tool.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/BURTON S MULLINS/Primary Examiner, Art Unit 2832